STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DAVID LACERTE NO. 2022 CW 0581
VERSUS

STATE OF LOUISIANA, DARYL

PURPBRA, INDIVIDUALLY AND IN

HIS OFFICIAL CAPACITY AS

LOUISIANA LEGISLATIVE

AUDITOR, STEPHEN STREET,

JR., INDIVIDUALLY AND IN HIS SEPTEMBER 12, 2022
OFFICIAL CAPACITY AS STATE

INSPECTOR GENERAL

 

In Re: David LaCerte, applying for supervisory writs, 19th
Judicial District Court, Parish of East Baton Rouge,
No. 654,973.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED.

WIL

COURT OF APPEAL, FIRST CIRCUIT

asn))

DEPUTY CLERK OF COURT
FOR THE COURT